Citation Nr: 0518088	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
operative residuals of lower lip strip.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from January 1973 to January 
1976.

This case initially came before the Board in September 2002 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim for a rating 
higher than 10 percent for his post-operative residuals of a 
lower lip strip.  At that time, the Board undertook 
additional development of the claim pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  After that regulation was invalidated 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed Cir. 2003), the Board remanded 
the case in October 2003 to the RO for additional 
development, including obtaining additional evidence and 
affording the veteran a VA examination to determine the 
severity of his lower lip disorder.  In August 2004, after 
the additional development was completed, Stegall v. West, 11 
Vet. App. 268, 271 (1998), the rating was increased to 30 
percent.  The veteran did not indicate that he was satisfied 
with this evaluation, and the Board will therefore decide 
whether he is entitled to a rating higher than 30 percent for 
his lower lip strip residuals.  AB v. Brown, 6 Vet. App. 35, 
39 (1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he indicates otherwise).

The Board notes that, in August 2000, the RO granted the 
veteran's claim for service connection for dryness and 
cracking of the lower lip, and assigned a 10 percent 
evaluation.  He did not, however, file a notice of 
disagreement (NOD) to initiate an appeal of the 10 percent 
evaluation.  Therefore, the propriety of the 10 percent 
evaluation for dryness and cracking of the lower lip is not 
before the Board and will not be addressed in this decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).


FINDING OF FACT

The preponderance of the evidence of record reflects that 
while the veteran has severe numbness in his lower lip, he 
does not have loss of motor function or any other symptoms 
that would indicate complete paralysis, as opposed to severe, 
incomplete paralysis, of the fifth (trigeminal) cranial 
nerve.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
30 percent for the veteran's postoperative residuals of lower 
lip strip.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8205 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 
et seq. (West 2002), became effective on November 9, 2000.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  VA met this requirement here.  After the 
Board's October 2003 remand, the Appeals Management Center 
(AMC) sent the veteran a March 2004 letter explaining VA's 
duties to notify and assist him with his claim for an 
increased rating for his lower lip strip residuals, and the 
veteran's rights and responsibilities in this regard.  VA did 
not take any adjudicative action until the AMC's August 2004 
rating decision, which increased the evaluation to 30 
percent.  Thus, in compliance with Pelegrini, VA provided 
VCAA notification to the veteran prior to its initial 
adjudicative action on his claim, with "initial" referring 
to VA's first adjudicative action after the Board's October 
2003 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The AMC's March 
2004 letter told the veteran it was still working on his 
claim for an increased rating for his lower lip strip 
residuals and, in an attachment entitled, "What the Evidence 
Must Show," explained that in order to establish entitlement 
to this benefit, he had to show that this disorder had 
worsened.  Moreover, in an attachment entitled, "What is the 
Status of your Claim and how you can Help," the AMC 
explained the respective responsibilities of the veteran and 
VA in obtaining evidence in support of his claim.  The AMC 
also told the veteran it needed additional things from him, 
and that he could submit evidence such as physician or lay 
statements, dates of VA treatment, and his own statement 
describing his symptoms.  The AMC indicated that the veteran 
should send this evidence promptly.  Thus, reading the letter 
as whole, it substantially complied with the all of the 
elements of the notice requirement, including the fourth 
element.  See Mayfield, slip op. at 30-31.  In addition, the 
AMC included in its August 2004 SSOC the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

In addition, the veteran wrote in his January 2003 Statement 
in Support of Claim (VA Form 21-4138) that all of the medical 
care for his lower lip strip residuals was at the West Los 
Angeles VA Medical Center (VAMC), and VA has obtained all of 
these records.  And, as directed by the Board, the AMC 
afforded the veteran an additional VA examination to 
determine the severity of his lower lip strip residuals.  
Moreover, there is no indication that any other records exist 
that should be requested, or that any pertinent evidence was 
not received.  VA thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for his lower lip strip residuals April 1977, with 
a 10 percent rating, and he did not appeal this evaluation.  
Thus, since entitlement to compensation already has been 
established and an increase in the disability rating for the 
lower lip strip residuals is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's lower lip disorder, the residual of in-service 
surgical resection (strip) of his lower lip, was initially 
rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819, as 
a benign skin neoplasm.  However, after a May 1999 VA-
authorized examination indicated that this disorder had a 
neurological component, the RO, in its June 1999 SOC, 
determined that the appropriate diagnostic code was 38 C.F.R. 
§ 4.124a, DC 8205, paralysis of the fifth (trigeminal) 
cranial nerve.  Shortly thereafter, in August 2000, the RO 
found that the dermatological symptoms of the veteran's lower 
lip disorder, dryness and cracking of the lower lip, 
constituted a separate, service-connected disability, rated 
10 percent under 38 C.F.R. § 4.118, DC 7806, dermatitis or 
eczema, secondary to the lower lip strip residuals rated 
under DC 8205.  And, as noted, the veteran did not appeal the 
10 percent initial evaluation of the dryness and cracking of 
the lower lip rated under DC 7806.  Thus, the Board will 
consider on this appeal whether the veteran is entitled to a 
higher rating under DC 8205 for the neurological symptoms of 
his lower lip strip residuals.

Under 38 C.F.R. § 4.124a, DC 8205, moderate incomplete 
paralysis of the fifth cranial nerve warrants a 10 percent 
evaluation; severe incomplete paralysis of this nerve 
warrants a 30 percent evaluation, and complete paralysis of 
this nerve warrants a 50 percent evaluation.  A note to this 
diagnostic code states that the rating is dependent on the 
relative degree of sensory manifestation or motor loss.  
38 C.F.R. § 4.124a, Note 1.  The medical evidence relating to 
the veteran's lower lip strip residuals indicate that he is 
not entitled to a higher rating than the 30 percent he is 
currently receiving, for the following reasons.

The veteran indicated at the May 1999 VA-authorized 
examination that he has had anesthesia, or numbness, in his 
lower lip since the in-service surgical procedure.  He also 
noted a lack of cold, warmth, or taste sensation, and 
problems drinking but not with speech.  At a May 2000 VA-
authorized examination, the veteran again noted constant 
numbness, and difficulty in kissing as well as drinking.  
Neurological examination of the cranial nerves indicated that 
they were within normal limits, and there was decreased 
sensation to light touch and palpation only in the lower lip 
area.  Noting the veteran's inability to feel any sensation 
in the lower lip area, the examiner wrote: "I do not feel 
that the veteran has a complete fifth trigeminal cranial 
nerve abnormality, since he does have sensation of the chin 
and above the lip.  However, I do feel that the veteran's 
decreased sensation of anesthesia of the lower lip is 
secondary to his stripping procedure."

At the September 2001 Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran again noted his lack of feeling in the lower lip, 
causing problems with drinking, speech, kissing, and related 
activities.  Loss of sensation of the lower lip was also 
noted in a December 2001 VA hospital discharge summary.

The Board notes that the discharge summary was prepared in 
connection with the veteran's hospitalization for depression 
and other psychiatric disorders, and he indicated at the 
Travel Board hearing that he believed he suffered such 
disorders as a result of his service-connected lower lip 
strip residuals.  However, the veteran was denied service 
connection for a mental condition, secondary to his service-
connected lower lip strip residuals, in a May 2000 rating 
decision, and did not file a NOD to initiate an appeal of 
that decision.  Therefore, that issue is not currently before 
the Board and will not be addressed in this decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).

At the July 2004 VA examination, an examination of the 
cranial nerves showed intact visual fields and facial 
sensation.  Sensation to touch was  completely impaired in 
the lower lip.  Motor function of the fifth cranial nerve was 
entirely within normal limits.  The face was symmetrical, 
there was no dysarthria present on tongue twisters or rapid 
phonation, and the veteran was able to enunciate syllables 
rapidly without impairment.  He could also whistle and purse 
his lips completely.  The diagnosis was anesthesia of the 
lower lip, in the distribution of the peripheral nerves of 
the fifth cranial nerve.  Noting that there was no muscle 
atrophy, motor loss, associated pain or paralysis of the 
musculature, the VA examiner concluded that the deficit was 
entirely sensory, resulting in severe and complete lower lip 
numbness.

Based on the above, the veteran is not entitled to a rating 
higher than the 30 percent he is currently receiving for his 
lower lip strip residuals based on severe incomplete 
paralysis of the fifth cranial nerve.  There is no evidence 
showing the complete paralysis of the fifth cranial nerve 
that would warrant a higher, 50 percent evaluation, and the 
May 2000 VA-authorized examiner specifically stated that the 
veteran did not have a complete fifth cranial nerve 
abnormality, based on the normal neurological examination of 
the cranial nerves at that time.  Similarly, the July 2000 VA 
examiner noted that motor function of the fifth cranial nerve 
was entirely normal, and that the veteran could enunciate, 
whistle, and purse his lips, demonstrating a lack of complete 
paralysis of the nerve.  While the veteran's lack of 
sensation in the lower lip has been confirmed on examination, 
and this lack of sensation is the cause of the significant 
problems he has consistently described, such a lack of 
sensation is not a basis for a higher, 50 percent rating; the 
relative degree of neither the sensory manifestation nor the 
motor loss indicate complete paralysis.

In sum, the preponderance of the evidence of record reflects 
that the veteran does not have the complete paralysis of the 
fifth cranial nerve that would warrant a higher rating than 
the 30 percent he is currently receiving for his lower lip 
strip residuals.  The benefit-of-the-doubt doctrine is 
therefore not for application and the veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

ORDER

The claim for a rating higher than 30 percent for post-
operative residuals of lower lip strip is denied.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


